1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 LESLIE TOSER,

 8          Petitioner-Appellee,

 9 v.                                                                           No. 29,305

10 CADMON WHITTY,

11          Respondent-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Gerard L. Lavelle, District Judge

14 Barbara Arbuckle
15 Albuquerque, NM

16 for Appellee

17 Cadmon Whitty
18 Albuquerque, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.

22          Summary reversal was proposed for the reasons stated in the notice of proposed

23 disposition. Appellant filed a memorandum in support of the proposed summary
1 disposition. No memorandum opposing summary dismissal has been filed, and the

2 time for doing so has expired.

3       REVERSED.

4       IT IS SO ORDERED.


5                                           _______________________________
6                                           MICHAEL E. VIGIL, Judge


7 WE CONCUR:




8 _______________________________
9 RODERICK T. KENNEDY, Judge




10 _______________________________
11 ROBERT E. ROBLES, Judge




                                        2